t c memo united_states tax_court frederick m fox petitioner v commissioner of internal revenue respondent docket no filed date frederick m fox pro_se christine v olsen for respondent memorandum opinion colvin judge this matter is before the court on respondent's motion for summary_judgment under rule as discussed below we will grant respondent's motion we will also 1rule references are to the tax_court rules_of_practice and procedure section references are to the internal_revenue_code as in effect for the years in issue - - - - impose a penalty against petitioner under sec_6673 in the amount of dollar_figure respondent determined deficiencies in petitioner's income taxes and additions to tax as follows year deficiency dollar_figure big_number big_number big_number additions to tax sec_6651 sec_6654 dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number a petitioner background petitioner lived in irvine california when he filed the petition in this case petitioner previously petitioned this court in cases decided at fox v commissioner tcmemo_1989_232 affd without published opinion 943_f2d_55 9th cir fox i fox v commissioner tcmemo_1993_37 fox ii and fox v commissioner tcmemo_1993_277 affd without published opinion 69_f3d_543 9th cir fox iii petitioner's positions in the previous cases were frivolous and groundless in fox i and fox iii we awarded penalties to the united_states under sec_6673 on our own motion b petition in the petition petitioner contended respondent erred in determining he was liable for deficiencies and additions to tax his wages interest dividends capital_gains and - - - - income from stock sales were includable in gross_income he had itemized_deductions in the amounts of dollar_figure dollar_figure and dollar_figure for to and a standard_deduction in the amount of dollar_figure for and he was liable for additions to tax for failure_to_file returns and failure to pay estimated_tax for to in the petition petitioner also contended respondent's answers to his inquiries were not courteous or considerate and respondent violated his rights under the taxpayer_bill_of_rights subtitle j of the technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 102_stat_334 and other rights the facts upon which petitioner relies in his petition to support these contentions are he was never notified by the district_director that he was required to maintain books_and_records and file a return in accordance with sec_6001 and sec_1 d the form_1040 is not associated with nor is it the form required to be used to collect the income_tax under irc subtitle a sec_1 there has been a trespass of jurisdiction on the part of the commissioner and petitioner squarely challenges the commissioner's jurisdiction in issuing these notices of deficiency nothing listed by petitioner as facts could possibly justify a holding that respondent's determinations are incorrect - - - - c respondent's request for admissions and petitioner's responses on date respondent served a request for admissions on petitioner under rule respondent's request for admissions and petitioner's responses are as follows petitioner admits that he did not file a u s individual_income_tax_return form_1040 for and petitioner admits that from to he received a compensation_for services as an airline pilot for american airlines in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure b interest_income from the american airlines credit_union in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure and c dividend income from various merrill lynch accounts in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure petitioner denies that this income is taxable petitioner's response also includes the word jurisdiction without explanation we assume this and other unexplained references to jurisdiction in petitioner's response to respondent's request for admissions relates to petitioner's contention in his petition that the commissioner lacked jurisdiction to issue the notices of deficiency petitioner admits that he received a capital_gain income from various merrill lynch accounts totaling dollar_figure in and b income of dollar_figure from the sale of stock from merrill lynch in and dollar_figure in petitioner denies - - - - that this income is taxable petitioner's responses relating to these items also include without explanation the word jurisdiction petitioner denies that he resided in california from to petitioner responded as follows did not 'reside' as that term is stipulatively used in amendment to the u s constitution jurisdiction respondent attached several exhibits to the request for admissions and the motion for summary_judgment the exhibits and petitioner's responses to respondent's request for admissions are as follows a copy of the notices of deficiency issued to petitioner on a date for to and b date for petitioner admitted receipt but denied that he is liable for income taxes petitioner stated jurisdiction without explanation copies of several statements or letters from petitioner to respondent petitioner admits a copy of a letter from american airlines to frederick m fox dated date petitioner admits - - - - a copy of a notice of bill from frederick j fox dated date petitioner responded denies wrong frederick fox a copy of an affidavit of applicable law and denial of specific liability for federal income taxes during calendar years from petitioner dated date petitioner admits a copy of letters from petitioner dated date petitioner admits a copy of a document from petitioner entitled demand for you to prove the existence of jurisdiction at the administrative level dated date petitioner admits a copy of a document from petitioner entitled by affidavit dated date petitioner admits a copy of a document from petitioner entitled memorandum at law by affidavit dated date petitioner admits the statements by and letters and documents from petitioner attached to respondent's motion for summary_judgment and request for admissions recite various frivolous tax_protester arguments a respondent's motion for summary_judgment discussion 2we do not consider this document in deciding whether to grant respondent's motion for summary_judgment - - - - respondent moved for summary_judgment on date pursuant to rule on the grounds that there is no genuine issue of material fact for trial petitioner objected and moved to strike respondent's motion for summary_judgment on date a decision will be rendered on a motion for summary_judgment if the pleadings answers to interrogatories deposition admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue of material fact and that a decision may be rendered as a matter of law rule b 87_tc_49 the burden of proving that there is no genuine issue of material fact is on the moving party 85_tc_527 78_tc_412 matter admitted under rule is conclusively established unless the court on motion permits the admitting party to withdraw or modify the admission rule f petitioner has not asked the court to withdraw or modify his admissions petitioner admits that he received income in the amount respondent determined he admits that he did not file tax returns for the years at issue he has alleged no facts in the petition that could warrant a holding that he is not liable for the addition_to_tax for failure_to_file returns under section - - - - or failure to pay estimated_tax under sec_6654 or that respondent's determination relating to his itemized_deductions for and and his standard_deduction for was in error likewise he did not contend in his response to respondent's summary_judgment motion that any material facts are in dispute relating to respondent's determination we conclude that his objections to respondent's determinations regarding his deductions and the additions to tax are based solely on the same frivolous contentions on which his entire case is based petitioner asserts that the district_director never notified him that he was required to maintain books_and_records and file a tax_return the district_director is not required to do so see sec_6001 he also frivolously asserts that the form_1040 is invalid and that respondent lacked jurisdiction to issue the notice_of_deficiency in petitioner's objections to respondent's motion for summary_judgment as supplemented and petitioner's motion to strike respondent's motion petitioner claims he is not a protester however his contentions are merely a rehash of familiar tax_protester arguments see 848_f2d_1007 9th cir affg tcmemo_1987_225 640_f2d_1014 9th cir petitioner has not alleged any facts fairly related to respondent's determinations and he has not raised any issue that could possibly be affected by a hearing see 702_f2d_59 5th cir in knighten the u s court_of_appeals for the fifth circuit said since he has never alleged any facts at all and his legal arguments were clearly without merit he has failed to demonstrate that there is any issue the resolution of which could possibly be affected by a hearing thus there is simply no point in having one the consitution does not require such futile exercises id pincite see also 81_tc_644 summary_judgment proper where taxpayers did not set forth specific facts as required by rule d we have examined all the materials in the record and construed facts most favorably for petitioner we conclude that there is no dispute as to any material fact that petitioner's contentions are frivolous and that respondent is entitled to summary_judgment we will deny petitioner's motion to strike respondent's motion for summary_judgment filed date for the same reasons for which we grant respondent's motion for summary_judgment b imposition of a penalty under sec_6673 we next decide whether the court on its own motion should award a penalty to the united_states under sec_6673 sec_6673 provides that the court may require the taxpayer to pay a penalty to the united_states not in excess of dollar_figure when proceedings have been instituted or maintained - - - - primarily for delay where the taxpayer's position is frivolous or groundless or where the taxpayer unreasonably fails to pursue administrative remedies a taxpayer's position is frivolous or groundless if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir sicalides v commissioner tcmemo_1989_164 it is beyond any reasoned dispute that petitioner is subject_to federal income_taxation and that his position in his previous cases was frivolous groundless and instituted primarily for delay fox i fox iii see fox ii petitioner continues to waste respondent's and the court's time with stale tax_protester arguments petitioner's written materials show that he has an ability to twist tax laws to support his frivolous positions fox iii we imposed penalties under sec_6673 on our own motion in fox i and fox iii which were filed before petitioner filed his petition in this case - - - - we require petitioner to pay a penalty of dollar_figure to the united_states under sec_6673 an appropriate order will be issued and decision will be entered for respondent
